DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on August 23, 2021 is acknowledged. Claims 21-24 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US 20200312826 A1; Jung) .
Regarding claim 1, Jung discloses a semiconductor structure comprising: a first interposer (Fig. 1, First 300; ¶23); a second interposer (Fig. 1, Second 300; ¶23) laterally adjacent to the first interposer, wherein the second interposer is spaced apart from the first interposer; and a first die (Fig. 1, First 400; ¶23) attached to a first side of the first interposer and attached to a first side of the second interposer, wherein the first side of the first interposer and the first side of the second interposer face the first die.

Regarding claim 2, Jung discloses the semiconductor structure of claim 1, wherein a first portion of the first die (Fig. 1, First 400; ¶23) is disposed within lateral extents (interpreted as lateral sides) of the first interposer (Fig. 1, First 300; ¶23), and a second portion of the first die is disposed within lateral extents of the second interposer (Fig. 1, Second 300; ¶23) .
	Regarding claim 3, Jung discloses the semiconductor structure of claim 2, further comprising a second die (Fig. 1, 500; ¶23) attached to the first side of the second interposer (Fig. 1, Second 300; ¶23) , wherein the second die is disposed within the lateral extents of the second interposer.
	Regarding claim 4, Jung discloses the semiconductor structure of claim 1, further comprising a redistribution structure (Fig. 1, 200; ¶23) at a second side of the first interposer (Fig. 1, First 300; ¶23) opposing the first side of the first interposer, wherein the redistribution structure extends continuously from the first interposer to the second interposer  (Fig. 1, Second 300; ¶23).
	Regarding claim 5, Jung discloses the semiconductor structure of claim 1, wherein a first portion of the first die (Fig. 1, First 400; ¶23) has a first die connector (Fig. 1, not shown aligned with first 405; ¶49) , and a second portion of the first die has a second die connector (Fig. 1, not shown aligned with second 405; ¶49) , wherein the first die connector is bonded to a first conductive bump (Fig. 1, first 405; ¶49) at the first side of the first interposer, and the second die connector is bonded to a second conductive bump (Fig. 1, second 405; ¶49)  at the first side of the second interposer.
The first die must have a plurality of die connectors in order to make electric connections with the interposer through the conductive bump.
Regarding claim 11, Jung discloses the semiconductor structure of claim 1, further comprising a substrate (Fig. 1, 100; ¶23) attached to a second side of the first interposer (Fig. 1, First 300; ¶23) and to a second side of the second interposer (Fig. 1, Second 300; ¶23).
Regarding claim 12, Jung discloses a semiconductor structure comprising: a redistribution structure (Fig. 1,200; ¶23); a first interposer (Fig. 1, First 300; ¶23) on the redistribution structure; a second interposer (Fig. 1, second 300; ¶23) on the redistribution structure and laterally adjacent to the first interposer, wherein the second interposer is spaced apart from the first interposer; and a first die (Fig. 1, First 400; ¶23) over the first interposer and over the second interposer, wherein a first die connector of the first die is bonded to a first conductive bump  (Fig. 1, connected to First 405; ¶49) of the first interposer, and a second die connector of the first die is bonded to a second conductive bump  (Fig. 1, connected second 405; ¶49) of the second interposer.
	Regarding claim 13, Jung discloses the semiconductor structure of claim 12, wherein the redistribution structure (Fig. 1,200; ¶23)extends continuously from the first interposer (Fig. 1, First 300; ¶23) to the second interposer (Fig. 1, Second 300; ¶23).
	Regarding claim 14, Jung discloses the semiconductor structure of claim 12, wherein the redistribution structure (Fig. 1,200; ¶23)extends beyond lateral extents of the first interposer (Fig. 1, First 300; ¶23) and beyond lateral extents of the second interposer (Fig. 1, Second 300; ¶23).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 20190341368 A1; Hu) .

Regarding claim 21, Hu discloses a semiconductor structure comprising: a first interposer (Fig. 1, first 31; ¶104) and a second interposer (Fig. 1, second 31; ¶104)  laterally adjacent to the first interposer, wherein the first interposer and the second interposer are physically separated; a first molding material (Fig. 1, 36; ¶104) around the first interposer and the second interposer; a first die (Fig. 1, 34; ¶104) bonded to a first side of the first interposer and bonded to a first side of the second interposer; and a second die (Fig. 1, 35; ¶104) bonded to the first side of the second interposer, wherein in a top view (Fig. 5B), the first die overlaps with the first interposer and the second interposer, and the second die is within boundaries of the second interposer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200312826 A1; Jung) in view of  Lin (US 20160276307 A1; Lin).
	Regarding claim 6, Jung discloses the semiconductor structure of claim 1, but is silent on further comprising: a first molding material, wherein the first interposer and the second interposer are embedded in the first molding material, wherein the first molding material extends along the first side of the first interposer and along the first side of the second interposer, wherein the first molding material fills a gap between the first interposer and the second interposer; an underfill material between the first molding material and the first die; and a second molding material around the first die and around the underfill material.
	Lin discloses a semiconductor device having a first interposer (Fig. 20h, 302; ¶100) and a second interposer (Fig. 20h, 302; ¶100) are embedded in a first molding material (Fig. 20h, 338; ¶116), that extends along the first side of the first interposer and second interposer, filling a gap between the first interposer and second interposer; an underfill (Fig. 20h, 570; ¶187) material between the first molding material and the first die (Fig. 20h, 554; ¶184); and a second molding material (Fig. 20h, 588; ¶192) around the first die and around the underfill material.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a first molding material along first surfaces of and between the interposers, an underfill between the molding material and first die, and a second molding material around the first die and underfill for protecting the package and strengthening the electrical connections.
	Regarding claim 8, Jung in view of Lin discloses the semiconductor structure of claim 6, wherein the first molding material (Fig. 20h, 338; ¶116 Lin) covers a first sidewall (inner sidewall) of the first interposer (Fig. 20h, first 302; ¶100 Lin) facing the second interposer (Fig. 20h, second 302; ¶100 Lin) and exposes a second sidewall (outer sidewall) of the first interposer facing away from the second interposer, wherein the first molding material covers a third sidewall (inner sidewall) of the second interposer facing the first interposer and exposes a fourth sidewall (outer sidewall) of the second interposer facing away from the first interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add the first molding material of Lin for protecting the package and strengthening the electrical connections.
Regarding claim 15, Jung discloses the semiconductor structure of claim 12, but is silent on wherein a first sidewall of the redistribution structure is aligned with a first sidewall of the first interposer, and a second sidewall of the redistribution structure is aligned with a second sidewall of the second interposer.
Lin discloses a semiconductor structure where a first sidewall of the redistribution structure (Fig. 12, 352; ¶122) is aligned with a first sidewall of the first interposer (Fig. 12, first 302; ¶105), and a second sidewall of the redistribution structure is aligned (After dicing) with a second sidewall of the second interposer. (Fig. 12, second 302; ¶105)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have aligned sidewalls with sidewalls of a redistribution layer to form a uniform package structure.
Regarding claim 16, Jung discloses the semiconductor structure of claim 12, but is silent on further comprising: an underfill material between the first interposer  and the first die  and between the second interposer and the first die; a first molding material on the redistribution structure, wherein the first molding material surrounds the first interposer, the second interposer, and the underfill material; and a second molding material on the first molding material and on the underfill material, 
wherein the second molding material surrounds the first die, wherein the underfill material has a first width measured at a first interface with the first interposer and has a second width measured at a second interface with the second molding material, wherein the first width is smaller than the second width.
Lin discloses a semiconductor device having a first interposer (Fig. 20h, 302; ¶100) and a second interposer (Fig. 20h, 302; ¶100) are embedded in a first molding material (Fig. 20h, 338; ¶116), that extends along the first side of the first interposer and second interposer, filling a gap between the first interposer and second interposer; an underfill (Fig. 20h, 570; ¶187) material between the first molding material and the first die (Fig. 20h, 164; ¶62); and a second molding material (Fig. 20h, 588; ¶192) around the first die and around the underfill material.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to add a first molding material along first surfaces of and between the interposers, an underfill between the molding material and first die, and a second molding material around the first die and underfill for protecting the package and strengthening the electrical connections.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20200312826 A1; Jung) in view of  Lin (US 20160276307 A1; Lin), and further in view of Hu et al. (US 20190341368 A1; Hu).
Regarding claim 7, Jung in view of Lin discloses the semiconductor structure of claim 6, wherein the first molding material (Fig. 20h, 338; ¶116) covers a first sidewall of the first interposer facing away from the second interposer, and the first molding material covers a second sidewall of the second interposer facing away from the first interposer.
	Hu discloses wherein a first molding material (Fig. 5A, 36; ¶104) covers a first sidewall of the first interposer (Fig. 5A, 31; ¶104) facing away from the second interposer (Fig. 5A, second 31; ¶104) , and the first molding material covers a second sidewall of the second interposer facing away from the first interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the molding coverage of Hu for optimal interposer connection stability and protection
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190341368 A1; Hu) in view of Lin et al. (US 20160276307 A1; Lin).
Regarding claim 22, Hu discloses the semiconductor structure of claim 21, but is silent on wherein a first sidewall of the first interposer and a second sidewall of the second interposer are exposed by the first molding material.
Lin discloses a semiconductor structure wherein a first sidewall of the first interposer (Fig. 20h, 302; ¶100) and a second sidewall of the second interposer (Fig. 20h, 302; ¶100) are exposed by the first molding material.(Fig. 20h, 338; ¶116)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to change the dimensions of the molding material to produce a smaller package footprint. Also, such a modification would have involved a mere change in the size or dimensions of the component. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art . See MPEP 2144.04
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 20190341368 A1; Hu) in view of Jung et al. (US 20200312826 A1; Jung).
Regarding claim 23, Hu discloses the semiconductor structure of claim 21, but is silent on further comprising a redistribution structure along a second opposing side of the first interposer and along a second opposing side of the second interposer, wherein the redistribution structure extends continuously from the first interposer to the second interposer.
Jung discloses a semiconductor structure comprising a redistribution structure (Fig. 1,200; ¶23) along a second opposing side of a first interposer  (Fig. 1, First 300; ¶23) and along a second opposing side of the second interposer  (Fig. 1, Second 300; ¶23), wherein the redistribution structure extends continuously from the first interposer to the second interposer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to utilize a redistribution structure to provide a mounting layer to mount the package to a package substrate.
Allowable Subject Matter
Claims 9 and 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 is objected to solely due to its dependence on claim 9.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The most relevant prior art (Hu et al. US 20190341368 A1) discloses  a first molding material (Fig. 5a, 36:¶104) around the first interposer  (Fig. 5a, 31:¶104) and around the second interposer  (Fig. 5a, 31:¶104) ; an underfill material  (Fig. 5a, 32:¶104)  between the first interposer and the first die and between the second interposer and the first die, wherein the first molding material surrounds (in 3 dimensions) the underfill material. Hu is silent on the limitations cited below.
Regarding claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the first molding material and the underfill material have a coplanar surface; and a second molding material around the first die, wherein the second molding material contacts the coplanar surface.”, as recited in Claim 9, with the remaining features.
Regarding claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein a thickness of the underfill material, measured between opposing sidewalls of the underfill material, increases as the underfill material extends from the first interposer toward the first die.”, as recited in Claim 24, with the remaining features.


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816